Citation Nr: 1400827	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-15 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include a generalized anxiety disorder with personality disorder and mild mental impairment. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from October 1950 to March 1951 with 14 days of undated previous active service.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which declined to reopen the Veteran's claim of entitlement to service connection for a generalized anxiety disorder. 

In a November 2011 decision, the Board, declined to reopen the Veteran's claim for service connection for generalized anxiety disorder with personality disorder and mild mental impairment.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Memorandum Decision, the Court vacated the Board's November 2011 decision.  

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  In this case, the Board has considered the Veteran's claim for all possible psychiatric disorders as reflected on the previous page.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In the context of a new and material evidence claim, the Court requires that VA, by way of a specific notice letter, (1) notify the claimant of the evidence and information necessary to reopen the claim, (i.e., describe what new and material evidence is); (2) notify the claimant of the evidence and information necessary to substantiate each element of the underlying service connection claim; and (3) notify the claimant of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In an August 2009 letter, the RO mistakenly referenced a June 1966 rating decision, rather than an August 1988 rating decision, as the last final rating decision.  Additionally, the RO did not provide a sufficient reason for the basis of the previous denial (i.e. disorder existed prior to service), rather than the specific reason cited in the August 1988 rating decision.  In this regard, the Board notes that in August 1988 the RO declined to reopen the Veteran's disorder as he failed to submit new and material evidence.  The Veteran's claim had previously been denied because there was no indication that his pre-existing psychiatric disorder was aggravated by service.  Therefore, on remand, the Veteran must be issued a notification letter for his claim to reopen service connection for an acquired psychiatric disorder which addresses the last final rating decision in August 1988 and cites to the correct basis for the denial.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied.  Specifically: 

(a) Notify the Veteran of the information and evidence necessary to substantiate his claim to reopen a claim of entitlement to service connection for an acquired psychiatric disorder; 

(b) Notify the Veteran of the information and evidence he is responsible for providing; 

(c) Provide the Veteran with an explanation as to the information or evidence needed to establish disability ratings and effective dates for his claim; 

(d) Notify the Veteran of the evidence and information necessary to reopen the claim for service connection for an acquired psychiatric disorder; 

(e) Notify the Veteran of the reasons for the August 1988 decision declining to reopen the claim for service connection for an acquired psychiatric disorder; and 

(f) Notify the Veteran of what specific evidence would be required to substantiate the element or elements needed to grant his claim for service connection for an acquired psychiatric disorder as outlined by the Court in Kent, supra. 

2.  Thereafter, readjudicate the Veteran's claim as to   whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and an appropriate period of time in which to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


